Citation Nr: 1639388	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for residuals of a fracture of the cervical spine, C-6 (a neck disability).

2. Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to November 2, 2011, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to February 1970

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In a July 2010 rating decision, during the pendency of the present appeal, the RO granted the Veteran a disability rating of 70 percent for PTSD, with an effective date of November 2, 2011, and entitlement to a TDIU, with an effective date of October 7, 2011.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was previously remanded by the Board in July 2014. There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

The issue of entitlement to service connection for headaches was raised by the record in a May 2009 statement, but has not been adjudicated by the AOJ.  The issues of entitlement to service connection for visual disturbances, dizziness, and a muscular abnormality, claimed as tension of the neck with spasms, have also been raised by the record in the June 2009 VA examination, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's neck disability has been manifested by flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine, and did not manifest in unfavorable ankylosis of the entire cervical spine or entire spine or incapacitating episodes due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5210-5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2015). 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent a letter in September 2010 which satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, identified VA treatment records, VA examination reports from October 2010 and April 2016, and the Veteran's statements.

The Veteran was afforded VA examinations in October 2010 and April 2016.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2010 and April 2016 VA examinations were thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim.  The October 2010 and April 2016 VA examiners each personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  As a result, the Board finds the October 2010 and April 2016 VA examinations to be adequate for rating purposes of the issue on appeal.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Increased Rating

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Increased Rating for a Neck Disability - Analysis

The Veteran is currently in receipt of a 30 percent disability rating for a neck disability from May 2009.  The neck disability is rated by analogy under 38 C.F.R. § 4.71a, DC 5010-5237, applicable to arthritis due to trauma and cervical strain.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 38 C.F.R. § 4.71a.  The next higher rating of 40 percent disability rating may be assigned for unfavorable ankylosis of the entire cervical spine. 


The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine. Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. See also Plate V, 38 C.F.R. § 4.71a. 

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents unfavorable ankylosis. 

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a.
.
DC 5010 for arthritis, due to trauma, substantiated by x-ray findings, is rated under DC 5003.  38 C.F.R. § 4.71a.  The Board notes that the Veteran is already in receipt of 30 percent schedular rating under DC 5237, which is in excess of the maximum schedular rating under DC 5003.  Therefore, no discussion of rating under DC 5010 is necessary.

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a.

In May 2009, the Veteran stated that his neck disability caused muscle strain, headaches, and stiffness.  He also indicated that his neck pain aggravated his depression and post-traumatic stress disorder (PTSD) by increasing his depressive symptoms.

The Veteran was afforded a VA examination in June 2009.  He stated that his neck was continually painful and that pain radiated into both shoulders and the back of his head with spasms.  He also had tingling, weakness, and numbness in both upper extremities.  He indicated that he had continuous neck pain on a daily basis and that he had difficulty sleeping due to neck stiffness and pain.  He stated that his neck pain was worsened with cold, damp weather and driving when he had to turn his head.   He had flares of pain with movement, especially with movement of his head.  He denied any weight loss, fever, malaise, bowel or bladder complaints, and erectile dysfunction.  He stated that he had visual disturbances, numbness/weakness, and dizziness due to his neck pain.  He stated that he could walk several blocks, but had pain with five to ten minutes of weight bearing.  The Veteran needed help putting his shoes on and getting dressed, as he had difficulty bending down.  Forward flexion of his head was noted.  He had normal curvature of the spine from the cervical to lumbar.  There was tenderness on palpation from C1 to C6.  Spine curvature was mildly kyphotic, and there was objective evidence of painful motion.  There was no ankylosis of the back, postural abnormalities, fixed deformities, or abnormalities of the cervical spine.  The Veteran reported incapacitating episodes of at least three or four days per month which required bed rest and treatment by a physician, with change of medicines and painkillers given for flares.  Cervical flexion was 10 degrees, and there was pain with range of motion.  The VA examiner opined that the range of motion was limited by pain, fatigue, weakness, lack of endurance, and stiffness following repetitive use, with an additional 20-30 degree loss of range of motion due to pain after flares.  Neck x-rays confirmed degenerative disc disease of the cervical spine.

In a February 2008 VA treatment record, the Veteran complained of neck pain that radiated to the top of his head.

In May 2010, the Veteran's treating physician noted that the Veteran had diagnoses of cervical degenerative disc disease and shoulder impingement.  

In the September 2010 Notice of Disagreement, the Veteran reported that he had lost the natural curve in his neck and could not turn his neck without turning his entire upper body.  He also reported that pain in his neck radiated from the back of his neck up to the back of his head and into his shoulder.  He stated that it had put him out of work for six weeks.

In December 2010, the Veteran's treating physician noted that the Veteran complained of progressive increasing headaches and pain in the back of the neck.  He was holding the back of his neck with his hands due to the severe pain and muscle spasms in his neck.  An increase in deterioration of movement from left to right was noted.  

In a May 2011 RO Informal Conference Report, the Veteran indicated that had been experiencing difficulties at work due to his service-connected disabilities.  

In June 2011, the Veteran was afforded a VA examination.  He reported a history of leg or foot weakness, specifically the right hamstring and right calf muscles, related to his neck disability.  He also reported a history of fatigue, decreased motion, stiffness, weakness, spasm, and constant and moderate spine pain, without radiation of pain.  He wore a brace, and was able to walk one quarter of a mile.  There was no cervical ankylosis or abnormal spinal curvature.  Bilateral pain with motion, tenderness, and weakness were noted.  Flexion was 20 degrees, and the combined range of motion was 60 degrees.  There was objective evidence of pain on active range of motion, but the point at which pain began was not noted.  There was objective evidence of pain following repetitive motion, but no additional limitations.  On detailed reflex examination, finger jerk was absent bilaterally.  Sensory examination was normal.  Muscle tone was normal and there was no muscle atrophy.  The VA examiner noted that the Veteran had requested accommodations at work for his neck disability, but these requests were denied.  The VA examiner opined that the effects on occupational activities included decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  The Veteran stated that his neck disability severely affected his performance of his usual daily activities.

An October 2011 letter indicated that the Veteran retired on October 4, 2011.  He stated that this was due to limitations related to his physical disabilities and PTSD.

A November 2013 VA treatment note indicated that the Veteran complained of pain on the right side of his neck, radiating to his shoulder and elbow.  He stated that "sometimes" his fingers were numb on the right.

A February 2014 VA treatment note indicated that the Veteran had pain starting at the midpoint between his right shoulder and neck, closer to his neck, and that pain radiated from there to his shoulder and from his neck up to his occipital prominence.  He stated that there was no radiation of pain below the top of his shoulder, or elsewhere, and no loss of power or range of motion of his arms, hands, or fingers.  He also stated that there was no numbness or tingling anywhere in his arm.

A March 2014 VA treatment note indicated that the Veteran had neck pain and radiating pain down to his right lateral shoulder.

An April 2014 VA treatment note indicated that the Veteran complained of shoulder pain at the midpoint between the right shoulder and neck, closer to the neck, and that pain radiated from there to the shoulder.  He also reported that pain radiated up his neck to his occipital prominence.

The Veteran was afforded a VA examination in August 2014.  He reported experiencing constant neck pain, aggravated by watching TV and working on the computer.  He stated that he was able to drive, but had some difficulty turning his head due to the neck pain.  Flexion was 20 degrees, with pain beginning at 20 degrees.  There was no additional limitation in range of motion following repetitive use testing, though there was less movement than normal and pain on movement. Muscle strength testing was normal, as was the reflex examination.  Sensory examination was normal, and there was no radiculopathy or ankylosis.  There were no other neurologic abnormalities related to the neck disability.  The Veteran did not have IVDS.  The VA examiner stated that she could not predict the potential loss of range of motion manifested as a consequence of a flare or exacerbation without resorting to speculation.

Although the record contains reports that the Veteran experienced pain during movement testing, such findings do not provide for rating in excess of 30 percent under DC 5237.  Pain during range of motion testing was indicated in the June 2009, June 2011, and August 2014 VA examination reports.  In addition, none of the VA examination reports address whether range of motion testing included passive and active motion and weight-bearing and nonweight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  However, the Board notes that the Veteran does not have symptoms that may be equated to unfavorable ankylosis of the cervical spine.  The DeLuca factors go to additional loss of function caused by limitation of motion of the cervical spine, and the Veteran is already receiving the maximum schedular rating for limitation of range of motion without unfavorable ankylosis of the entire cervical spine; and there is no evidence that any additional functional loss manifests unfavorable ankylosis.  Therefore, a 30 percent rating under DC 5237 and 38 C.F.R. § 4.59 is appropriate, and a higher rating is not warranted.

Neither the June 2009 nor June 2011 VA examination reports indicated that the Veteran had been diagnosed with IVDS, and the August 2014 VA examination report specifically stated that the Veteran did not have IVDS. However, during the June 2009 VA examination, the Veteran reported incapacitating episodes of at least three or four days per month which required bed rest and treatment by a physician, with change of medicines and painkillers given for flares.  This description matches the definition of an incapacitating episode under 38 C.F.R. § 4.71a, DC 5243, note (1).  To the extent that the Veteran reports that he had incapacitating episodes, the Board finds that the finding in the August 2014 VA examination that the Veteran did not have IVDS to be more probative than his assertions.  Moreover, the Veteran's lay history, unenhanced by any additional medical comment by a medical practitioner, is not competent medical evidence.  See generally LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  For this reason, the Board finds that a disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted, and the Veteran's neck disability is properly rated under DC 5237. See 38 C.F.R. § 4.71a.  

With respect to the Veteran's claim for a higher evaluation of his neck disability as manifested neurologically, the Board must consider the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath, 1 Vet. App. at 595.  The Board finds that the Veteran's reported headaches, visual disturbances, dizziness, and other muscular abnormalities and tensions are not neurological manifestations of the service-connected neck disability, but instead are separate claims for entitlement to service connection.  Therefore, these reported conditions are not considered in the present appeal.  

In a February 2008 VA treatment note, the Veteran reported having neck pain that radiated to the top of his head.  During the June 2009 VA examination, the Veteran complained of pain radiating into both shoulders and the back of his head, with spasms.  In September 2010, the Veteran reported having neck pain radiating to his head and shoulder.  In December 2010 the Veteran's private physician stated that he had headaches and pain in the back of the neck. In a March 2014 VA treatment note, the Veteran reported having neck pain that radiated down to his right lateral shoulder.  In an April 2014 VA treatment note, the Veteran reported that pain radiated from the mid-point between his right shoulder and neck, closer to his neck, to his shoulder and occipital prominence.  However, the August 2014 VA examination report indicated that the Veteran did not have radiculopathy, and the Veteran has never been diagnosed with radiculopathy secondary to his service-connected neck disability.  Therefore, the probative value of the Veteran's lay reports of radicular pain is outweighed by the negative objective tests for radiculopathy during the August 2014 VA examination.  Therefore, the Board finds that the Veteran does not have a current diagnosis of radiculopathy secondary to the service-connected neck disability.

During the June 2011 VA examination, the detailed reflex examination revealed that the Veteran's finger jerk was absent bilaterally.  However, sensory examination was normal.  This result was not repeated in any of the Veteran's medical treatment records and the detailed reflex examination was normal during the August 2014 VA examination.  Therefore, the Board finds that this symptom was temporary and quickly resolved.  Therefore, the Board finds that no separate rating related to the bilateral absent finger jerk is warranted.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence supports a disability rating of 30 percent for a neck disability, for the entire rating period on appeal. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a (2015).

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Turning to the first step, the Board finds that the symptomatology and impairment caused by the Veteran's neck disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.    The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain, stiffness and other orthopedic factors.   See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.125a; see also DeLuca at 202.   In this regard, the Veteran's neck disability is manifested by symptoms of limitation of motion, painful motion, and stiffness.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.   See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.  

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  The Veteran is currently in receipt of a TDIU. The evidence of record indicates the Veteran has had some issues with limited range of motion and painful motion at work.  He retired in October 2011 and claimed that this was due to symptoms of his service-connected disabilities.  There is nothing in the record to indicate that his employment prior to October 2011 was part-time, sheltered, or otherwise not substantially gainful.  After a review of the evidence of record, both lay and medical, the Board finds that the Veteran was able to obtain and maintain substantially gainful employment prior to October 2011.


ORDER

A rating in excess of 30 percent for a neck disability is denied, for the entire period on appeal. 


REMAND

In July 2014, the Board remanded the claim for an increased rating for PTSD for a new VA examination.  In August 2014, the Veteran called to request that his VA examination scheduled for two days later be rescheduled.  He stated that he was unable to attend the scheduled VA examination due to family issues.  There is no evidence that the VA made any attempt to reschedule the VA examination.  Instead, the record indicates that the Veteran refused the examination.  As the record contains inconsistent reports as to why the VA examination for PTSD was not completed, the Board finds that a remand is necessary to obtain the VA examination as directed in the Board's July 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and severity of his PTSD.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


